COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 MICHAEL MONROE BOWERS,                                        No. 08-13-00346-CV
                                               §
                  Appellant,                                      Appeal from the
                                               §
 v.                                                         231st Judicial District Court
                                               §
 ANGELA GODBY BOWERS,                                        of Tarrant County, Texas
                                               §
                  Appellee.                                    (TC# 231-485220-10)
                                               §

                                            ORDER

       The Court on its own motion ORDERS the District Clerk of Tarrant County, Texas to

prepare and e-file a supplemental record containing the Order on Motion for Temporary Orders

Pending Appeal issued November 18, 2013, from the above-captioned case. The supplemental

record is due with this Court on or before March 4, 2015.

       IT IS SO ORDERED THIS 25TH DAY OF FEBRUARY, 2015.

                                            PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.